The judgment of the court was pronounced by
King, J.
J. C. Jones, Thos. D. Purnell, and the firm of Fexriday, Ring-gold Sf Co., executed a joint and several note, payable to the Mechanics’ Sf Traders’ Bank of New Orleans. The note was made for the benefit of Jones, who subsequently became insolvent. It was paid by the plaintiffs, Ferriday, Ringgold Sf Co., without suit, and they claim, in this action, from the succession of their co-obliger, Purnell, one-half of its amount. The defences opposed *335by the defendant are : 1st, that the plaintiffs paid the note voluntarily, without suit, and have no recourse against their co-obliger, who, it is contended, was a co-surety; and 2ndly, that if the defendant be liable at all, it is only for a rateable portion of the debt, which is one-fourth, the firm of the plaintiffs being composed of three persons. A judgment'was rendered in the court below, in favor of the plaintiffs, for one-half of the amount of the note, and the defendant has appealed.
I. The obligation was in solido, and the bank could have exacted payment from any one of the obligers. As regarded the bank, none of the parties to the note stood in the relation of sureties. The present plaintiffs could have opposed to the former neither the plea of discussion nor division, and were not required to suffer suit before discharging the debt, in order to avail themselves of their remedy against the obligers. But it is admitted that the note was made exclusively for the benefit of Jones, and that, as between the makers, the parties to this suit were the sureties of Jones. Their obligations, then, amongst themselves, must be governed by the principles which regulate suretyship, and by those the surety who has satisfied the debt has his remedy against his eo-suretios, in proportion to the share of each. Civ. Code, arts. 2086, 2089, 3027.
II. The plaintiffs were a commercial firm, and executed the note in the partnership name ; consequently, it became a partnership liability. The partnership stood as one party to the note, and, as between themselves and their co-surety, they were liable lor only one-half of the debt.

Judgment affirmed.